September 03, 2004


Mr. Raul A. Gonzalez
Locke Liddell & Sapp LLP
100 Congress Ave., Suite 300
Austin, TX 78701
Mr. Larry Zinn
P. O. Box 12448
San Antonio, TX 78212

RE:   Case Number:  01-0910
      Court of Appeals Number:  13-99-00769-CV
      Trial Court Number:  99-01-100-A

Style:      FIRST VALLEY BANK OF LOS FRESNOS, NORWEST BANK OF TEXAS, N.A.,
      AND WELLS FARGO BANK (TEXAS), N.A.
      v.
      SAM MARTIN

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.  (Justice Schneider not sitting)
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Aurora De La   |
|   |Garza              |
|   |Ms. Cathy Wilborn  |